3 F. Supp. 548 (1933)
UNITED STATES, For Use of UNITED STATES RUBBER CO. et al.
v.
AMBURSEN DAM CO. et al.
No. 743.
District Court, N. D. California, N. D.
May 4, 1933.
*549 *550 *551 *552 *553 *554 *555 Willard P. Smith, Robert B. Gaylord, and Ervin S. Best, all of San Francisco, Cal., for claimants.
Thomas, Beedy, Presley & Paramore, Knight, Boland & Christin, and Knight, Boland & Riordan, all of San Francisco, Cal., for defendants.
KERRIGAN, District Judge.
The Honorable William A. Beasley, appointed as special master in the above-entitled cause, has at my request prepared an abridgment of the two opinions he filed herein. It states fully and clearly the legal principles upon which I overruled the exceptions to the master's report, and, for purposes of publication, I herewith adopt it as the opinion of the court in ruling upon said exceptions.